Citation Nr: 9905261	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-08 267	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cause of death as a 
result of tobacco use and nicotine dependence during active 
service.


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to 
November 1945.  He died on October [redacted] 1993.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO). 


FINDINGS OF FACT

1.  The appellant filed her claim for Dependency and 
Indemnity Compensation (DIC) benefits in April 1994.

2.  The veteran died as a result of metastatic carcinoma of 
the lung, liver and lower gastrointestinal tract due to 
squamous cell carcinoma of the left lung; cigarette smoking 
of 21/2 packs per day for 50 years was listed as another 
significant condition contributing to the veteran's death.

3.  No competent medical evidence links the veteran's cause 
of death to the use of tobacco in service or to nicotine 
dependence developed in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for cause of 
death as a result of tobacco use and nicotine dependence 
during active service is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that the veteran's death from lung 
cancer resulted from his extensive use of tobacco during 
service in World War II; therefore, service connection for 
the cause of the veteran's death is warranted.  The Board 
acknowledges the appellant's claim; however, the initial 
question before the Board is whether the appellant has 
fulfilled her burden of submitting evidence of a well-
grounded claim for service connection under 38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim is a plausible 
claim, one that is meritorious on its own or capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the appellant in developing 
the facts pertinent to her claim, and the claim must be 
denied.  Epps. v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 
1997).

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998."  Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for death or disability resulting from an injury or disease 
due to in-service use of tobacco products by a veteran.  
However, it applies only to claims filed after June 9, 1998.  
As the appellant in this case filed her claim for DIC 
benefits in April 1994, the new law does not affect the 
disposition of this appeal.

In February 1993, VA General Counsel (VACG) issued an opinion 
that clarified when benefits may be awarded based upon in-
service tobacco use.  VACG indicated that direct service 
connection may be granted if the evidence shows injury or 
disease resulting from tobacco use in service.  VAOPGCPREC 2-
93, 58 Fed. Reg. 42,756 (1993).  In June 1993, VACG clarified 
that its February 1993 opinion did not mean that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, it means that any disability allegedly related to 
tobacco use that is not diagnosed until after service would 
not preclude establishment of service connection.  VACG held 
that the claimant must demonstrate that the disability 
resulted from use of tobacco during service, and the 
adjudicator must take into consideration the possible effect 
of smoking before and after service. 

In May 1997, VACG issued an opinion clarifying when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disease 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well grounded claim 
for service connection for cause of death due directly to 
tobacco use or secondarily to nicotine dependence, the record 
must include competent medical evidence that the veteran's 
cause of death resulted from in-service tobacco use, or that 
he was nicotine dependent in service and nicotine dependence 
caused or contributed to his death.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).

The veteran died on October [redacted] 1993.  The Certificate of 
Death lists the cause of death as metastatic carcinoma of the 
lung, liver and lower gastrointestinal tract due to squamous 
cell carcinoma of the left lung.  Cigarette smoking of 21/2 
packs per day for 50 years and anemia were listed as other 
significant conditions contributing to the veteran's death.

The summary of the veteran's terminal hospitalization from 
June to October 1993 at a VA medical facility discloses that 
lung cancer had been diagnosed in May 1993. He had quit 
smoking about 12-15 years prior to admission.

Service medical records do not reflect that the veteran used 
tobacco, was nicotine dependent, or had cancer during active 
service.  However, in a VA Form 21-4138 (Statement in Support 
of Claim), the appellant wrote that the veteran was a semi-
professional athlete who rarely smoked prior to service, that 
he was smoking heavily when he returned home to attend his 
mother's funeral (presumably during active service), and that 
following discharge, he smoked 21/2 to 3 packs of cigarettes 
daily.  The appellant alleges that the veteran became a chain 
smoker in service in response to the Army's encouragement of 
tobacco use.

That notwithstanding, post-service medical evidence does not 
include a competent medical opinion linking the veteran's 
lung cancer, which caused his death, to the use of tobacco in 
service or to nicotine dependence developed in service.  On 
an October 1993 private hospital summary and the veteran's 
death certificate, Alfred T. Cox, M.D.,  indicated that a 50-
year history of smoking 21/2 packs of cigarettes daily was a 
significant condition contributing to the veteran's death.  
His opinion links the cause of the veteran's death to 50 
years of smoking; it does not differentiate between the 
veteran's four-year history of in-service smoking and his 46-
year history of post-service smoking.  Moreover, it does not 
aver that the veteran was nicotine dependent in service. 

Inasmuch as the record contains no competent medical evidence 
linking the veteran's cause of death to the use of tobacco in 
service or to nicotine dependence developed in service, the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied as not well grounded.  The 
appellant is not entitled to the benefit of the doubt in 
resolution of his claim under 38 U.S.C.A. § 5107(b), because 
the evidence is not in relative equipoise. 

The Board is not aware of the existence of additional 
evidence that might well ground the appellant's claim; 
therefore, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the appellant of 
the elements necessary to well ground her claim and of the 
reasons why her current attempt fails.  


ORDER

The appeal is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

